Order filed November 10, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00739-CV
                                    ____________

          KEN S. OGBONNIA d/b/a FIRST TEXAS ENERGY, Appellant

                                            V.

                        A T & T ADVERTISING, LP, Appellee



                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                          Trial Court Cause No. 988333


                                       ORDER
       The notice of appeal in this case was filed August 24, 2011. The clerk’s record
was filed October 25, 2011. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App. P.
20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before November 28, 2011. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                      PER CURIAM